EXHIBIT EXECUTED VERSION Portions of this Exhibit have been omitted pursuant to a request for confidential treatment. The omitted portions are marked ***** and have been filed separately with the Commission COLLABORATION AND SUPPLY AGREEMENT This COLLABORATION AND SUPPLY AGREEMENT (this “AGREEMENT”) is made and entered into as of February 11, 2009 (the “EFFECTIVE DATE”). by and between DOR BioPharma Inc., a Delaware corporation having its principal office at 850 Bear Tavern Road, Suite 201, Ewing, New Jersey 08628 (the “COMPANY”), and Enteron Pharmaceuticals, Inc., a wholly owned subsidiary of the COMPANY, (“ENTERON”, and together with the COMPANY, “DOR”), each and SIGMA-TAU Pharmaceuticals,
